UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2087



LORIA THOMAS,

                                              Plaintiff - Appellant,

          versus


PALMETTO MANAGEMENT SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cv-00017-CMC)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Loria Thomas, Appellant Pro Se. Stephen Terry Savitz, Christopher
W. Johnson, GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Loria Thomas appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment in favor of the defendant on her employment discrimination

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Thomas v. Palmetto Mgt. Servs., No. 3:05-cv-00017-

CMC (D.S.C. Sept. 11, 2006).    We grant the Appellee’s motion to

strike the appendix attached to Thomas’ informal brief and we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -